Citation Nr: 0716981	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966, and from July 1971 to May 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part. 


REMAND

The veteran seeks to establish service connection for cancers 
of the bladder and prostate, with both claimed as caused by 
exposure to herbicides (Agent Orange).  The veteran testified 
in May 2006 that medical evidence from Dartmouth-Hitchcock 
Medical Center in Lebanon, New Hampshire, and from a private 
physician, Dr. Kileen, supports his contention that cancer 
originated in the prostate and thereafter extended to the 
bladder.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  As these 
records are not currently part of the claims file, on remand, 
the RO is to try to procure these records.  38 U.S.C.A. § 
5103A(b) (2006).

If, and only if, the veteran is able to secure medical 
evidence linking a current prostate cancer to service, then a 
VA examination is in order.  38 U.S.C.A. § 5103A(d) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all 
medical records pertaining to care for his 
bladder and prostate cancers from 
Dartmouth-Hitchcock Medical Center in 
Lebanon, New Hampshire, and from Dr. 
Kileen.  The RO is to pay particular 
attention to obtaining the Dartmouth-
Hitchcock operative report dated April 8, 
2005, and the assessment from Dr. Kileen 
dated March 18, 2005.  If any pertinent 
records are not available, or if the 
request for any such records yields 
negative results, that fact should clearly 
be documented in the claims file.  The 
veteran is to be notified in writing.

2.  If, and only if, the appellant is able 
to submit competent medical evidence 
showing that the veteran's cancer began in 
the prostate, then, after completion of 
the above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the veteran, 
the examiner should first determine 
whether or not the veteran's cancer 
originated in the prostate and thereafter 
extended to the bladder.  Additionally, 
the examiner is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any current bladder or 
prostate cancer is related to military 
service.  A complete rationale explaining 
the reasons for any opinion should be 
provided.

Note: In providing the above opinion, the 
examiner should address whether either 
bladder or prostate cancer, on the 
evidence alone and regardless of any link 
to herbicide exposure, was incurred or 
aggravated in military service.

3.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  Thereafter, and following any other 
indicated development, the issue of 
entitlement to service connection for 
bladder and prostate cancers must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA).  If either 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case (SSOC), 
which must contain notice of all relevant 
actions taken on each claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO is respectfully reminded that claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006).

